Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered September 13, 1989, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
At the suppression hearing, two police officers testified that as they entered a bar someone yelled, "Five-O”. They then saw the defendant drop six plastic bags which appeared to contain crack cocaine. They arrested the defendant and *571brought him to the station house where a search of his coat pocket disclosed an additional nine bags, which also appeared to contain crack cocaine. Based upon the officers’ testimony, which the hearing court found to be credible, it was properly determined that the officers had probable cause to arrest the defendant (see, People v McRay, 51 NY2d 594; People v Toussaint, 133 AD2d 869; People v Stokes, 57 AD2d 797). Once the defendant was arrested, the officers were justified in conducting a search of his clothing (see, People v Gonzalez, 62 NY2d 386; People v Toussaint, supra). Accordingly, that branch of the defendant’s omnibus motion which was to suppress the evidence was properly denied.
The defendant’s remaining contentions are without merit. Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.